Citation Nr: 1508149	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hyperlipidemia.  

3.  Entitlement to service connection for type II diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for coronary artery disease.  

6.  Entitlement to service connection for peripheral vascular disease.  

7.  Entitlement to service connection for hypothyroidism.  

8.  Entitlement to service connection for a hip disability.  

9.  Entitlement to service connection for a right ankle disability.  

10.  Entitlement to service connection for a left ankle disability.  

11.  Entitlement to service connection for a neck disability.  

12.  Entitlement to service connection for a back disability. 

13.  Entitlement to service connection for sleep apnea.  

14.  Entitlement to service connection for radiculopathy of the right upper extremity.  

15.  Entitlement to service connection for radiculopathy of the left upper extremity.  

16.  Entitlement to service connection for neuropathy of the right lower extremity.  

17.  Entitlement to service connection for neuropathy of the right lower extremity.  

18.  Entitlement to service connection for a psychiatric disorder.  

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to March 1964, to include service in Korea.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for bilateral hearing loss, sleep apnea, psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have an underlying disability entity manifested by hyperlipidemia/high cholesterol levels.  

2.  The Veteran is not shown to have served in the Republic of Vietnam during service and he is not shown to have been exposed to herbicides during his service in Korea.  

3.  Type II diabetes mellitus was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.   

4.  Hypertension was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.  

5.  Peripheral vascular disease was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.  

6.  Coronary artery disease was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.  

7.  Hypothyroidism was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.  

8.  The preponderance of the evidence shows that the Veteran's hip, ankle and neck problems were was not present in service or until many years thereafter and are not related to service or to an incident of service origin.  

10.  Any back disability the Veteran sustained in service was acute and resolved without residual disability; a chronic back disability was not manifested during the Veteran's service; and the preponderance of the evidence is against a finding that the Veteran has a back disability which is attributable or related to service.  

11.  The Veteran's radiculopathy of the upper extremities was not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  

12.  The Veteran's neuropathy of the lower extremities was not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2014).  

2.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

4.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

5.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

6.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

7.  The criteria for service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

8.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

9.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

10.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

11.  The criteria for service connection for radiculopathy of the upper extremities is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  

12.  The criteria for service connection for neuropathy of the lower extremities is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in November 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the letter did not notify the Veteran of the criteria to establish secondary service connection, he is not prejudiced by such absence as he has not established service connection for any disability to warrant secondary service connection.  The November 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's claims for hyperlipidemia, diabetes mellitus, hypertension, coronary artery disease, peripheral vascular disease, hypothyroidism, because there is no competent evidence indicating a link to service.  In this regard, the Board notes that an examination is not required because the Veteran's service records contain no indication that the Veteran was ever exposed to herbicides and the Veteran is not competent to report that he was exposed to an "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TDDD; cacodylic acid; and picloraman).  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Further, as to all his disabilities, there is no competent, credible evidence of recurrent problems since service.  Finally, as to his back disability claim, the Veteran was afforded a VA examination regarding his back disability in December 2013 that, for reasons provided below, the Board finds is adequate for rating purposes.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Certain chronic diseases, including cardiovascular disease and diabetes mellitus, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease and diabetes mellitus).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1972, and ending on May 7, 1975.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hyperlipidemia

Regarding the Veteran's claim for service connection for hyperlipidemia, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus as being related to his active service.  Specifically, the Veteran claims that his diabetes mellitus is related to his service in Korea and herbicide exposure therein.  

The Board notes that the Veteran has a current diagnosis of type II diabetes mellitus, which is a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  When the evidence of record is reviewed under the laws and regulations as set forth above, the Board finds that there is no basis for granting service connection for diabetes mellitus.  At the outset, the Board notes that the Veteran's medical records do not show that his diabetes mellitus was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of diabetes mellitus is 2008 in private treatment records, approximately 44 years after active service, and this negative evidence could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (indicating that "negative evidence" was relevant to a proximate cause determination).  

In this case, the Veteran did not serve on active duty in Vietnam, but rather in Korea, and this is not in dispute.  Thus, the Veteran may not be presumed to have been exposed to herbicides in Vietnam, but he may nevertheless show that he was actually exposed to herbicides while in Korea.  VA regulations, however, establish presumptive herbicide exposure in Korea for veterans that operated in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971).  See 38 C.F.R. § 3.307(a)(6)(iv).  In this case, the evidence does not show service during the pertinent period, let alone service in Korea during the pertinent period.  Therefore, the claim of service connection for diabetes mellitus must be denied on a presumptive basis.  

As to service connection based on post-service recurrence of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first evidence for diabetes in 2008 to be compelling evidence against finding recurrence of symptomatology.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, the claimant is competent to report that he had problems with observable symptoms of diabetes mellitus since service even if not documented in his medical records.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, upon review of the claims file, the Board finds that the Veteran's report of his diabetes mellitus being due to service is not competent and not credible because there is no evidence of the onset of the disability for many years following his discharge from active duty.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for diabetes for over four decades following his separation from active duty.  Therefore, service connection for diabetes mellitus based on post-service recurrence of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(b), 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current diabetes mellitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim from the Veteran regarding his diabetes mellitus being caused by his service, to include herbicide exposure, the Board finds that the diagnosis of diabetes mellitus may not be made by a layperson because special medical training is required to diagnose it.  See Davidson, 581 F.3d at 1316.  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his diabetes mellitus was caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current diabetes mellitus and an established injury, disease, or event of service origin, including his claimed herbicide exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Therefore, the Board also finds that service connection for diabetes mellitus is not warranted based on the initial documentation of the disability after service.  


Hypertension

The Veteran contends that he is entitled to service connection for hypertension as being related to his active service.  He claims that his hypertension is related to his service in Korea and herbicide exposure therein.  

The Board notes that the Veteran has a current diagnosis of hypertension, which is not recognized as a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e) (noting ischemic heart disease does not include hypertension).  When the evidence of record is reviewed under the laws and regulations as set forth above, the Board finds that there is no basis for granting service connection for hypertension.  At the outset, the Board notes that the Veteran's medical records do not show that his hypertension was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of hypertension is 2009 in private treatment records (see August 2009 Dr. N. Ortiz private treatment letter), approximately 45 years after active service, and this negative evidence could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (indicating that "negative evidence" was relevant to a proximate cause determination).  

As noted above, it is not in dispute the Veteran had no active service in Vietnam, but instead had active service in Korea.  As hypertension is not recognized as a disease entitled to the presumptive provisions regarding service connection based on herbicide exposure, such regulations are not applicable to the Veteran's claim for service connection for hypertension.  Moreover, the evidence does not show service during the pertinent period.  Therefore, the claim of service connection for hypertension must be denied on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iv).  

As to service connection based on post-service recurrence of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first evidence for hypertension in 2009 to be compelling evidence against finding recurrence of symptomatology.  The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, he is competent to report that he had problems with observable symptoms of hypertension since service even if not documented in his medical records.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, upon review of the claims file, the Board finds that his report of having hypertension being due to service is not competent and not credible because there is no evidence of the onset of the disease for many years following his discharge from active duty and a diagnosis is based on medical testing.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for hypertension for over four decades following his separation from active duty.  Thus, service connection for hypertension based on post-service recurrence of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(b), 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current hypertension and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim from the Veteran regarding his hypertension being caused by his service, to include herbicide exposure, the Board finds that the diagnosis of hypertension may not be made by a layperson because special medical training and testing is required to diagnose it.  See Davidson, 581 F.3d at 1316.  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his hypertension was caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current hypertension and an established injury, disease, or event of service origin, including his claimed herbicide exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Therefore, the Board also finds that service connection for hypertension is not warranted based on the initial documentation of the disability after service.  

Peripheral Vascular Disease

The Veteran contends that he is entitled to service connection for peripheral vascular disease as being related to his active service.  He claims that his peripheral vascular disease is related to his service in Korea and herbicide exposure therein.  

The Board notes that the Veteran has a current diagnosis of peripheral vascular disease, which is not recognized as a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e) (noting ischemic heart disease does not include peripheral vascular disease).  When the evidence of record is reviewed under the laws and regulations as set forth above, the Board finds that there is no basis for granting service connection for peripheral vascular disease.  At the outset, the Board notes that the Veteran's medical records do not show that his peripheral vascular disease was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of peripheral vascular disease is 2009 in private treatment records (see August 2009 Dr. N. Ortiz private treatment letter), approximately 45 years after active service, and this negative evidence could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (indicating that "negative evidence" was relevant to a proximate cause determination).  

As noted above, it is not in dispute the Veteran had no active service in Vietnam, but instead had active service in Korea.  As peripheral vascular disease is not recognized as a disease entitled to the presumptive provisions regarding service connection based on herbicide exposure, such regulations are not applicable to the Veteran's claim for service connection for peripheral vascular disease.  Moreover, the evidence does not show service during the pertinent period.  Therefore, the claim of service connection for peripheral vascular disease must be denied on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iv).  

As to service connection based on post-service recurrence of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first evidence for peripheral vascular disease in 2009 to be compelling evidence against finding recurrence of symptomatology.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, the claimant is competent to report that he had problems with observable symptoms of peripheral vascular disease since service even if not documented in his medical records.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, upon review of the claims file, the Board finds that the Veteran's report of his peripheral vascular disease being due to service is not competent and not credible because there is no evidence of the onset of the disability for many years following his discharge from active duty.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for peripheral vascular disease for over four decades following his separation from active duty.  Therefore, entitlement to service connection for peripheral vascular disease based on post-service recurrence of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(b), 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current peripheral vascular disease and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim from the Veteran regarding his peripheral vascular disease being caused by his service, to include herbicide exposure, the Board finds that the diagnosis of peripheral vascular disease may not be made by a layperson because special medical training is required to diagnose it.  See Davidson, 581 F.3d at 1316.  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his peripheral vascular disease was caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current peripheral vascular disease and an established injury, disease, or event of service origin, including his claimed herbicide exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Therefore, the Board also finds that service connection for peripheral vascular disease is not warranted based on the initial documentation of the disability after service.  

Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease as being related to his active service.  He claims that his coronary artery disease is related to his service in Korea and herbicide exposure therein.  

The Board notes that the Veteran has a current diagnosis of coronary artery disease, which is a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  When the evidence of record is reviewed under the laws and regulations as set forth above, the Board finds that there is no basis for granting service connection for coronary artery disease.  At the outset, the Board notes that the Veteran's medical records do not show that his coronary artery disease was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of coronary artery disease is 2008 in private treatment records (see May 2008 Pulmonary Physicians Sleep Center sleep night study report noting a history of coronary artery disease), approximately 44 years after active service, and this negative evidence could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (indicating that "negative evidence" was relevant to a proximate cause determination).  

As noted above, it is not in dispute the Veteran had no active service in Vietnam, but instead had active service in Korea.  In this case, the evidence does not show service during the pertinent period for presumptive herbicide exposure based on service in or near the Korean DMZ.  Therefore, the claim of service connection for coronary artery disease must be denied on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iv).  

As to service connection based on post-service recurrence of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first evidence for coronary artery disease in 2008 to be compelling evidence against finding recurrence of symptomatology.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, the claimant is competent to report that he had problems with observable symptoms of coronary artery disease since service even if not documented in his medical records.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, upon review of the claims file, the Board finds that the Veteran's report of his coronary artery disease being due to service is not competent and not credible because there is no evidence of the onset of the disability for many years following his discharge from active duty.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for coronary artery disease for over four decades following his separation from active duty.  Therefore, entitlement to service connection for coronary artery disease based on post-service recurrence of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(b), 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current coronary artery disease and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim from the Veteran regarding his coronary artery disease being caused by his service, to include herbicide exposure, the Board finds that the diagnosis of coronary artery disease may not be made by a layperson because special medical training is required to diagnose it.  See Davidson, 581 F.3d at 1316.  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his coronary artery disease was caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current coronary artery disease and an established injury, disease, or event of service origin, including his claimed herbicide exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Therefore, the Board also finds that service connection for coronary artery disease is not warranted based on the initial documentation of the disability after service.  


Hypothyroidism

The Veteran contends that he is entitled to service connection for hypothyroidism as being related to his active service.  He claims that his hypothyroidism is related to his service in Korea and herbicide exposure therein.  

The Board notes that the Veteran has a current diagnosis of hypothyroidism, which is not recognized as a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  When the evidence of record is reviewed under the laws and regulations as set forth above, the Board finds that there is no basis for granting service connection for hypothyroidism.  At the outset, the Board notes that the Veteran's medical records do not show that his hypothyroidism was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of hypothyroidism is 2009 in private treatment records (see August 2009 Dr. N. Ortiz private treatment letter), approximately 45 years after active service, and this negative evidence could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (indicating that "negative evidence" was relevant to a proximate cause determination).  

As noted above, it is not in dispute the Veteran had no active service in Vietnam, but instead served in Korea.  As hypothyroidism is not recognized as a disease entitled to the presumptive provisions regarding service connection based on herbicide exposure, such regulations are not applicable to the Veteran's claim for service connection for hypothyroidism.  Moreover, the evidence does not show service during the pertinent period.  Thus, service connection for hypothyroidism must be denied on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iv).  

As to service connection based on post-service recurrence of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1964 and the first evidence for hypothyroidism in 2009 to be compelling evidence against finding recurrence of symptomatology.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  However, upon review of the claims file, the Board finds that the Veteran's report of his hypothyroidism being due to service is not competent and not credible because there is no evidence of the onset of the disability for many years following his discharge from active duty.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for hypothyroidism for over four decades following his separation from active duty.  Therefore, entitlement to service connection for hypothyroidism based on post-service recurrence of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(b), 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current hypothyroidism and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim from the Veteran regarding his hypothyroidism being caused by his service, to include herbicide exposure, the Board finds that the diagnosis of hypothyroidism may not be made by a layperson because special medical training and testing is required to diagnose it.  See Davidson, 581 F.3d at 1316.  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his hypothyroidism was caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current hypothyroidism and an established injury, disease, or event of service origin, including his claimed herbicide exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Therefore, the Board also finds that service connection for hypothyroidism is not warranted based on the initial documentation of the disability after service.  

Hip Disability

The Veteran's service treatment records show no complaints, treatment, findings, or diagnosis relating to a disability of either hip.  Post-service treatment records include VA treatment records showing the Veteran's complaint of musculoskeletal joint pain, although not specific to either hip.  See, e.g., November 2011 report.  

On review of the evidence of record, the Board finds no evidence that the Veteran currently suffers from any underlying bilateral hip disability.  Here, there is no disputing the Veteran has complained of joint pain.  Resolving reasonable doubt in the Veteran's favor, it is conceded, for the purposes of this appeal only, that such pain includes bilateral hip pain.  The Veteran is competent to report hip pain.  However, there is no evidence that the Veteran has an underlying disability manifested by hip pain, and, such alone is not a "disability" for VA compensation purposes and the Veteran has not reported hip pain since service.  Consequently, the claim must be denied. 

Bilateral Ankle Disability

The Veteran's service treatment records show no complaints, treatment, findings, or diagnosis relating to a disability of either ankle.  Post-service treatment records include VA treatment records showing the Veteran's complaint of musculoskeletal joint pain, although not specific to either ankle.  See, e.g., November 2011 report.  

On review of the evidence of record, the Board finds no evidence that the Veteran currently suffers from any underlying bilateral ankle disability.  Here, there is no disputing the Veteran has complained of joint pain.  Resolving reasonable doubt in the Veteran's favor, it is conceded, for the purposes of this appeal only, that such pain includes bilateral ankle pain.  The Veteran is competent to report ankle pain.  However, there is no evidence that the Veteran has an underlying disability manifested by ankle pain and he has not reported ankle problems since service  Consequently, the claim must be denied. 

Neck Disability

The service treatment records show no complaints, treatment, findings, or diagnosis relating to the neck.  Post-service treatment records include VA treatment records showing the Veteran's complaint of neck pain.  See, e.g., November 2011 report.  

On review of the evidence of record, the Board finds no evidence that the Veteran currently suffers from any underlying neck disability.  Here, there is no disputing the Veteran has complained of neck pain.  The Veteran is competent to report neck pain.  However, there is no evidence that the Veteran has an underlying disability manifested by neck pain, and, such alone is not a "disability" for VA compensation purposes.  Consequently, the claim must be denied. 

Back Disability

The Veteran's service treatment records show that in June 1962, he complained of lower back pain, which he indicated he injured ice skating.  He was instructed to heat his back for two days.  His service treatment records are otherwise negative for any complaints, findings, treatment, or diagnosis relating to his back, including on January 1964 service separation examination report.  

Post-service treatment records include VA treatment records showing the Veteran's complaint of back pain.  See, e.g., November 2011 report.  

Post-service treatment records also include an August 2009 letter from Dr. N. Ortiz, noting the Veteran had multiple incidents where he fell on his back during service but continued to do the training without complaining of any pain.  It was opined that the stress applied to his back secondary to his training can cause chronic inflammatory changes to the area.  It was further opined that "it is more probable than not, that his back problems is service connected secondary to his duties while in service."  An October 2011 private CT of the lumbar spine revealed grade I spondylolisthesis at L5-S1 with bilateral L5 spondylolysis, bulging disc with pseudo-disc herniation at L5-S1 with foramina impingement and superior displacement of L5 nerve roots with moderate stenosis upon the foramina, and bulging disc with facet and ligamentum hypertrophy at L3-L4, L4-L5.  

On December 2013 VA examination, the Veteran reported chronic low back pain since an injury during active service.  The examiner provided a diagnosis of lumbar disc disease with bilateral L5 spondylolysis.  After review of the claims file, and physical examination and interview of the Veteran, the VA examiner noted that the service treatment records note a complaint of low back pain after ice skating, but there was no further mention of injury or treatment to the back following the incident.  There was also no evidence of complaint of low back pain within one year after separation from active service.  The examiner concluded that the complaint of low back pain reported in the service treatment records was acute and transitory which improved with proper treatment given.  Hence, the Veteran's low back condition is less likely than not caused by or resulted from military service.  The examiner further explained that the Veteran's back disability was considered part of the normal aging process.  

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have complained of and received treatment for his back during service.  In addition, the evidence shows that he has complained of low back pain after service, and was diagnosed with lumbar disc disease with bilateral L5 spondylolysis.  However, the Board finds that a back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Post-service, the only evidence relating the Veteran's back disability to service is his lay statements and the opinion of Dr. N. Ortiz.  The Board finds the opinion of Dr. N. Ortiz to be entitled to little probative value as the opinion is speculative in nature, i.e., the stress applied to his back secondary to his training "can cause" chronic inflammatory changes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Moreover, it is not clear whether or not Dr. N. Ortiz had access to and reviewed the Veteran's claims file, which reflects that the Veteran denied having back problems at separation and the examining physician determined that he had no back abnormality at discharge.  Moreover, such review only shows one complaint for back pain during active service, which was not addressed in the formulation of Dr. N. Ortiz's opinion.  While it was noted that the Veteran fell multiple times and injured his back during active service but did not seek treatment, such does not resolve the lack of abnormal clinical evaluation of the spine on January 1964 service separation examination report, or the lengthy period of time prior to complaint or diagnosis relating to the back.  For these reasons, the Board finds that the Dr. N. Ortiz letter is of limited probative value.  

In contrast, the December 2013 VA examiner opined that the Veteran's injury during service was acute and transitory, resolving after treatment, and opined that his current back disability was less likely than not caused by or a result of military service, noting the disability was considered part of the normal aging process.  Such opinion was provided after review of the Veteran's claims file, physical examination and interview of the Veteran, and by a professional competent to opine as to the etiology of his back disability.  On this basis, the Board finds that the December 2013 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a back disability.  

To the extent the Veteran contends that he has suffered from back pain since service, the Board finds that the lay statements are of limited probative value.  Such statements report that he injured his back during service and has experienced back pain since service.  As noted above, it is conceded that the Veteran injured his back during service.  It is also conceded that the Veteran has reported he experienced back pain since service.  Whether the Veteran's back injury during service and his complaints post-service of back pain and current evidence of a back disability are related is a matter that requires medical expertise to determine.  The Veteran has not indicated he has the requisite medical expertise to provide such an opinion, and in fact, do not do so.  Hence, the Board finds the Veteran's statements are of limited probative value.  

While the Veteran is competent to report that he had back problems, he is not competent to diagnose lumbar disc disease, a diagnosis that is based on the results of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The weight of the competent medical evidence demonstrates that the Veteran's back disability began many years after his active service, was not caused by any incident of service, and is not proximately due to or the result of service.  The Board thus finds that the preponderance of the evidence is against service connection for a back disability.  

Upper Extremity Radiculopathy, Lower Extremity Neuropathy

The Veteran does not claim, nor do the service treatment records show upper extremity radiculopathy, or lower extremity neuropathy, and such was not present within one year of separation from active military service.  Dr. N. Ortiz in an August 2009 letter opined that the Veteran's radiculopathy, and neuropathy was more probable than not associated to his back disability.  

The evidence does not reflect that the Veteran has had neuropathy since service and indeed, he has not contended otherwise.  As such, service connection on a direct basis is not warranted.  Further, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a back disability has been denied.  Accordingly, secondary service connection must be denied.  



ORDER

Service connection for hyperlipidemia is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral vascular disease is denied.  

Service connection for coronary artery disease is denied.  

Service connection for hypothyroidism is denied.  

Service connection for a hip disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for left ankle disability is denied.

Service connection for a neck disability is denied.  

Service connection for a back disability is denied.  

Service connection for radiculopathy of the right upper extremity is denied.

Service connection for radiculopathy of the left upper extremity is denied.  

Service connection for neuropathy of the right lower extremity is denied.  

Service connection for neuropathy of the left lower extremity is denied.  


REMAND

As to the Veteran's psychiatric disability claim, an August 2009 Dr. N. Ortiz letter that noted the Veteran was depressed most of the day because he was no longer able to do any physical activity and required help with certain activities.  In addition, it was opined that the Veteran's "emotional problems" that were secondary to service-connected disability. 


The Veteran seeks service connection for bilateral hearing loss.  Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  38 C.F.R. § 4.85 outlines guidelines for the conduct of hearing acuity evaluations.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was afforded VA examinations regarding his claim for bilateral hearing loss in October 2011 and December 2013.  Bilateral hearing loss was found on both examinations.  It was indicated that normal hearing was recorded on January 1964 separation examination, and negative nexus opinions were provided regarding the etiology of the Veteran's hearing loss.  Review of the Veteran's service treatment records reflects his January 1964 service separation examination audiometry puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
N/A
10 (15)
LEFT
0 (15)
5 (15)
10 (20)
N/A
5 (10)

[The figures in parentheses represent conversions of ASA units to ISO (ANSI) units and are provided for data comparison purposes.]  

To the extent the October 2011 and December 2013 VA examiners found that the Veteran had normal hearing on separation, the Board finds that such is incorrect.  As reflected above, there is evidence the Veteran had abnormal hearing in the right ear at 500 Hertz at separation.  Accordingly, the Veteran's claims file should be forwarded to the December 2013 VA examiner for a clarifying opinion in light of the facts as presented on remand.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  

As to the Veteran's psychiatric disability claim, an August 2009 Dr. N. Ortiz letter that noted the Veteran was depressed most of the day because he was no longer able to do any physical activity and required help with certain activities.  In addition, it was opined that the Veteran's "emotional problems" that were secondary to service-connected disability. 

Further, as to his sleep apnea claim, the Veteran reports the onset of this disability during service.  In light of his lay report, the Board finds that an examination is necessary to adjudicate this claim.  McLendon.

Finally, because the Veteran's TDIU claim is inextricably intertwined with the claim remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1. Physically or electronically associate any pertinent, outstanding records with the claims folder.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing, sleep and psychiatric problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.


3. Obtain an addendum to the December 2013 VA examination report regarding the claim of service connection for bilateral hearing loss.  The Veteran's claims file should be provided to the examiner for review prior to the completion of the opinion.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to or had its onset in service or developed within a year of his discharge from active duty.  The examiner is asked to specifically comment on the significance of the elevated right ear hearing loss at 500 Hertz in the Veteran's January 1964 service separation examination report.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of hearing loss since his separation from service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has sleep apnea and a psychiatric disability that is related to or had its onset in service or was caused or aggravated by a service-connected disability.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  All findings and conclusions should be set forth in a legible report.

5. The readjudicate the issues on appeal (to include TDIU).  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


